Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered. 
The application has been amended as follows: Claims 1-21 are pending, claims 3, 5-8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 1-2, 4, 9, and 21 are examining below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. In this case, the specification has 25 pages that have not been thoroughly checked.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al (US 2014/0366702) hereinafter Kien in view of Christian (WO 9723398).
Regarding claim 1, Kien teaches a method of perforating a web (Abstract recites “perforating apparatus…A web is perforated” and Figures 1, 4, 4A, and 13-17), the method comprising:
rotating a cylinder (12) about a longitudinal cylinder axis (about a rotation axis 24, Figure 13) to form a boundary layer of air flow (Kien’s Figure 4 shows structural anvils 16 of the cylinder 12 being able to form a boundary layer of air flow when the cylinder rotates), 
the cylinder comprising an outer circumferential surface (30, Figure 4 below), wherein a plurality of anvil blocks (16, 29) mount and extend beyond the outer circumferential surface (Para. 73, lines 1-2 recites that “the cylinder 12 can comprise at least one anvil 16 disposed on the outer surface 30”) by anvil block heights (as the claim is written, it is not clear where the block height is measured from, see Figure 4A below for a block height) and define cavities therebetween (the cavities or spaces wherein a cavity is form between adjacent anvil blocks”), the cavity comprising a low pressure zone 
(Kien’s cavity has the same claimed cavity to be able to perform or create a low pressure zone) and 
wherein each of the plurality of anvil blocks comprises an anvil bead (Applicant loosely claims an anvil bead without providing its shape or metes and bounds; looking at Applicant’s Figure 3C, the bead 17 has a general square edge of a tip 46 which is integrally formed by the anvil block 16. Therefore, Kien’s Figure 12 shows a square edge of a tooth 36 which is integrally formed by the anvil or anvil block 16 that meets the “bead” limitation and Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”, emphasis added) protruding by an anvil bead height (height of the teeth) therefrom (from the anvil block);
operatively engaging a blade (20, Figures 4, 13, and 19) with the anvil beads (teeth 36, Para. 99 recites “the blade 20 and anvil 16 cooperate in contacting relationship to perforate the web”), wherein the blade is parallel to the longitudinal cylinder axis (Figures 15 and 19. See the discussion above the support 18 can be a cylinder as seen in Figure 15 and Para. 14 recites “the shaped blade disposed on the rotating cylinder”), and wherein the blade comprises a plurality of teeth (Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”, emphasis added);
feeding a web (14) between the anvil bead and the blade (the web 14 is fed between the blade 20 and anvils 16, Figures 1, 13, 15) while the blade cooperates in contacting relationship with the anvil bead (Figure 1 and 13);
perforating the web (14) to form a shaped line of weakness (perforations 22, Figures 1 and 9); 
generating debris from perforating the web (this inherently step because debris can be generated during punching or perforating out the web);
collecting the debris such that the debris is drawn to the low pressure zone of the cavity (some of debris can be stuck or adhered on or drawn to low pressure zones of the cavities because this perforating device has the similar structures of the Applicant’s device).

    PNG
    media_image1.png
    859
    852
    media_image1.png
    Greyscale

However, Kien’s plurality of anvil blocks are not clear whether they are disposed in respective recesses of the cylinder or not, as set forth in the claim.
Christian shows a perforating system (see its title and Figures 12-14) comprising an anvil roller (3) and a blade roller (Figure 13, an upper roller 2 has a blade 1), wherein the anvil roller has an anvil block above an outer circumferential surface of the anvil roller (29, Figures 13-14 and page 19, lines 30-31 “the roller 3 is retarded or advanced in its rotation so that the blade member 1 may contact the rod 29 either along the dotted line 31 or the dotted line 32”), wherein the anvil block includes a plurality of beads that extend from the anvil block (see Figures 13-14 below for beads or protrusions of the anvil block 29 that engage with a knife 1a for perforating), wherein the anvil block is disposed in a recess of the anvil roller and extends by an anvil block height (Figures 13-14 and page 19, lines 25-27 recites “the counter pressure means are arranged in a rod 29 replaceably embedded in and protruding from the surface of the roller 3” that means the rod 29 is in a recess of the anvil roller 3. 
See https://www.thefreedictionary.com/embedded  that is fixed firmly and deeply in a surrounding solid mass) and extends beyond an outer circumferential surface of the anvil roller (Figure 13), and wherein each of the beads protrudes by an anvil bead height from the anvil block (the height is measure from recesses 30, Figures 13-14 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified each anvil block of Kien to be disposed in a recess of an anvil roller (cylinder) and above an outer circumferential surface of the anvil roller and where beads protrude by anvil bead heights from the anvil block, as taught by Christian, in order to allow the anvil blocks to be firmly secured into the cylinder (anvil roller) and allow a knife (knives) of the cutting roller to be properly contact the anvil block (rod 29) for perforating (page 19, line 29-33 cont. page 20, lines 1-7 of Christian).
Doing so, the block can be firmly secured into a recess of the cylinder and extend beyond the outer circumferential surface of the anvil roller or cylinder (see Christian’s Figures 13-14 below).
	Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.

    PNG
    media_image2.png
    737
    794
    media_image2.png
    Greyscale

Regarding claim 2, the modified method of Kien teaches that the cylinder comprises a pre-perforating portion and a post-perforating portion (the spaces or cavities between the anvils 16 before and after perforating, Figure 4 above).
Regarding claim 9, the modified method of Kien teaches that a step of traversing the web at a web speed of less than 700 m/min (as the claim is written, this step is an inherently step because Applicant does not define when the speed is less than 700 m/min, therefore, Kien’s method can meet this limitation because at an initial speed or a beginning speed of the web 14 can meet it.  At least when starting the machine, the speed is “less than” 700m/min).
Regarding claim 21, the modified method of Kien teaches that the debris is expelled from the cavity in the post-perforating portion of the cylinder. 
(This step is inherent because this perforating device has the similar structures of the Applicant’s device, therefore debris is expelled from the cavity in the post-perforating portion of the cylinder while the anvil 16 engages with a blade 20 that causes the boundary layer of air flow to be redirection or get disruption.
See Applicant’s page 23, the first paragraph recites "the debris is expelled from the area between the first anvil bead and the second anvil bead and the cavity and falls away from the outer circumferential surface 30 of the cylinder 12. The debris is expelled in the post-perforation zone 74”).
Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view of Christian  and in view of Slovut et al (2016/0271824) hereinafter Slovut.
Regarding claim 4, the modified method of Kien teaches all of the limitations as stated in claim 1 above except a step of oscillating the blade in a direction parallel to the longitudinal cylinder axis.
Slovut shows an apparatus (Figures 1-2 and 11) for perforating a nonlinear line of weakness of web (Para. 7 recites “…weakness on a web”), comprising a top roller including a shaped component (18a) and a bottom roller including a blade (20, 26), wherein the blade is reciprocally shifted in a direction parallel to the longitudinal cylinder axis (in a distance D, Paras. 41 and 64 and Figure 11) by a driving means (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the modified method of Kien to have a blade reciprocally shifted, as taught by Slovut, in order to allow the apparatus effectively perforate and create weakness of the web (Figure 11 and Para. 64 of Slovut, “the sum of the distance traveled by the blade and the distance traveled by the counter component is substantially equivalent the shifting distance, D… the translational distance that one tooth 26 travels to cover with the entire the shape width, W”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view Christian and in view of Baggot et al (US 2016/0121501) hereinafter Baggot.
Regarding claim 9, the modified method of Kien teaches all of the limitations as stated in claim above. If one argued that Kien does not teach the step of traversing the web at a web speed of less than 700 m/min, then the following rejections are applied.
Baggot teaches a device for perforating a web (1, Figures 1-2) including an anvil roller (30), a cutting roller (5), and wherein the web can traverse at a speed of the target web can be at least a minimum of about 500 m/min (Para. 31, lines 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a web speed of the target web can be at least a minimum of about 500 m/min, as taught by Baggot, in order to allow the web to be perforated at a speed of at least a minimum of about 500 m/min (Para 31 of Baggot).
Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the perforating device for perforating the web at a speed of less than 700 m/min because discovering an optimum speed (less than 700 m/min) would have been a mere design consideration based on size, shape, and thickness of the web and the device capacity that can efficiently perforate the web. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on size, shape, and thickness of the web and the device capacity.  It has been held that discovering an optimum speed of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive for the following reason:
With regards to “ (1) A plurality of anvil blocks must be disposed in recesses of the cylinder”, see the modification of Kien in view of Christian in claim 1 above for the anvil block disposed in recesses, as taught by Christian.
With regards to “(2) The anvil blocks must extend by anvil block heights beyond an outer circumferential surface of the cylinder”, see the modification of Kien in view of Christian in claim 1 above for the anvil block that extends by anvil block heights beyond an outer circumferential surface of the cylinder, as taught by Christian and Kien.
With regards to “(3) Cavities must be defined between the anvil block heights”, see the modification of Kien in view of Christian in claim 1 above for defining cavities between the anvil block heights.
With regards to “(4) Each anvil block must comprise an anvil bead that protrudes by an anvil bead height”, see the modification of Kien in view of Christian in claim 1 for beads extending from the anvil block and see Figures 13-14 above. Also note that Applicant’s page 10, line 1 “the anvil bead and the anvil block may be manufactured together”. Kien’s Figure 4a shows the bead 16 and the block 29 manufactured together. Since Kien’s anvil roller has been modified to have a portion of the block in a recess and a portion of the block above the an outer circumferential surface of the anvil roller, as taught by Christian, the bead must protrude by an anvil bead height from the anvil block.  
The examiner notes that as the claim 1 written, the anvil bead and the anvil block are not defined what their metes and bounds respect to each other. Applicant’s page 10, line 1 “the anvil bead and the anvil block may be manufactured together” or another word, the bead is a portion of the anvil block that is engaged with a blade (see claim 1, second paragraph), therefore, Kien’s top portion of the anvil 16 can be a bead and a lower portion of the anvil 16 (connecting with an insert 29) can be a block.
With regards to “Christian is not plurality of blocks…beads”, see Christian’s figures 13-14 above show beads on the anvil block and meet the claimed invention. What are metes and bounds of the bead and the block of claim 1?
Examiner also notes that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  However, if Applicant believes that the claimed invention’s method different from the prior art’s method or needs to discuss the rejections above or needs suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/29/2022